UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7658


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ABDULLAH RASOOL SHAKOOR, a/k/a Lee McDonald,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.   Terrence W. Boyle,
District Judge. (7:97-cr-00064-BO-1; 7:14-cv-00130-BO)


Submitted:   August 4, 2015                 Decided:   August 20, 2015


Before WILKINSON and SHEDD, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Abdullah Rasool Shakoor, Appellant Pro Se.                Jennifer P.
May-Parker, Assistant United States Attorney,          Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Abdullah Rasool Shakoor appeals the district court’s order

denying   his    Fed.      R.   Civ.    P.        60(b)(4)       motion,    which    sought

vacatur of the court’s April 23, 2008 order construing his March

2007   letter    as   a    successive        28    U.S.C.        § 2255    (2012)   motion.

Although we typically review the denial of a Rule 60(b) motion

for abuse of discretion, MLC Auto., LLC v. Town of S. Pines, 532
F.3d 269, 277 (4th Cir. 2008), where a motion seeks vacatur

under Rule 60(b)(4), our review is de novo.                          Carter v. Fenner,

136 F.3d 1000, 1005 (5th Cir. 1998); see Compton v. Alton S.S.

Co.,   Inc.,    608 F.2d 96,    107    (4th        Cir.    1979)    (stating   that

motions “under [Rule] 60(b) on any ground other than that the

judgment is void” are reviewed for abuse of discretion).                                 In

ruling on an appeal from the denial of a Rule 60(b) motion, we

may not review the merits of the underlying order, but instead

“may only review the denial of the motion with respect to the

grounds set forth in Rule 60(b).”                    MLC Auto., LLC, 532 F.3d at

277 (internal quotation marks omitted).

       Having reviewed the record, we conclude that the district

court did not reversibly err in denying the Rule 60(b)(4) motion

because none of the criteria for granting the motion was met in

this case.      See Wendt v. Leonard, 431 F.3d 410, 412-13 (4th Cir.

2005).     Accordingly,         we    affirm        the    district       court’s   order.

United    States      v.   Shakoor,      No.        7:97-cr-00064-BO-1          (E.D.N.C.

                                             2
Oct. 24,    2014).     We     dispense    with   oral   argument   because     the

facts   and   legal    contentions       are   adequately   presented     in   the

materials     before   this    court     and   argument   would    not   aid   the

decisional process.

                                                                         AFFIRMED




                                          3